DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalmann (pub # US 20170059356 A1) in view of Takatsuki (pub #US 20100144159 A1).
Regarding claim 1, Kalmann discloses an apparatus comprising: a rectangular waveguide having first and second antennas provided inside a hollow thereof (rectangular waveguide 914, figure 9B, having multiple antennas 908-1 to 908-N, paragraph 91); a processor  (processor 902, paragraph 90) having a plurality of data I/O terminals (further note that I/O terminals are implied in order to transfer data to and from the processor unit); and a second circuit coupled between the data I/O terminals of the processor and the second antenna of the rectangular waveguide (the processor unit is shown as connected to the antennas, figure 91; note interface circuits connecting digital components are implied).  Kalmann does not disclose explicitly a memory coupled to the waveguide.
However, Takatsuki discloses a memory having a plurality of data I/O terminals (memory 52, paragraph 56, figure 1, note that I/O terminals are implied in order to transfer data to and from the memory unit); a first circuit coupled between the data I/O terminals of the memory and the first antenna of the rectangular waveguide (note the memory is connected to the rectangular waveguide 37b via the processor controller 50).  Furthermore, teachings of Kalmann and Takatsuki are both from the same field of signal transmission using waveguides.
Therefore, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the invention to combine teachings of Kalmann and Takatsuki by using a memory in the system of Kalmann for the benefit of storing data for processing.
Regarding claim 2, the above combination discloses the apparatus of claim 1, further comprising: a first transmission line coupled between the first circuit and the first antenna of the rectangular waveguide; and a second transmission line coupled between the second circuit and the second antenna of the rectangular waveguide (Takatsuki, paragraph 55 and 56 teach that components are connected to the processor controller 50, and a memory unit 52 is connected to the controller; transmission lines connecting the components are implied), wherein the first and second transmission lines transmits a signal in a TEM mode (TEM has been a well-known mode of transmission in the art, and would have been an obvious design choice).
Regarding claim 3, the above combination discloses the apparatus of claim 2, wherein each of the first and second transmission lines includes a microstrip line or a coaxial line (coaxial, paragraph 54, Takatsuki).
Regarding claim 4, the above combination discloses the apparatus of claim 2, wherein each of the first and second antennas is configured to convert a signal between a TEM mode and a TE mode or TM mode (conversion between TEM and TE mode using a transducer 40, paragraph 54, Takatsuki; note containing the transducer with the antenna would have been an obvious design choice).
Regarding claim 5, the above combination discloses the apparatus of claim 1, further comprising a waveguide terminator provided at an end of the rectangular waveguide (edge or enclosure for the waveguide is implied, Kalmann).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181